Citation Nr: 1419042	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-46 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial compensable evaluation for degenerative disc disease of the lumbar spine.

2. Entitlement to an initial compensable evaluation for left foot hallux valgus.

3. Entitlement to an initial compensable evaluation for right foot hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from May 2003 to December 2003, and periods of active duty from August 2004 to February 2006 and from November 2006 to April 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which granted entitlement to service connection for degenerative disc disease of the lumbar spine, left foot hallux valgus and right foot hallux valgus and assigned noncompensable ratings for the claims effective April 21, 2008.  

In February 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned.  A transcript of that proceeding is of record.

The Veteran's Virtual VA records and VBMS were also reviewed and considered in preparing this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to 1) obtain outstanding service treatment records and private and VA treatment records and to 2) obtain current VA examinations.  

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration (SSA) records, and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2) ; Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, the Veteran indicated at his February 2012 hearing that he had received treatment for his back from a private doctor.  When asked about any treatment from private doctors the Veteran stated "Well I mean my-yeah my provider but I didn't get any of his records."  The claims file does not reflect that such records are currently associated with the claims file. Accordingly, as these records may have bearing on the Veteran's claim for an increased evaluation for degenerative disc disease of the lumbar spine, the AMC must attempt to obtain the Veteran's private treatment records upon remand.

Second, remand is required to obtain current VA examinations regarding the Veteran's degenerative disc disease of the lumbar spine and left and right foot hallux valgus. The most recent VA examinations for both disabilities were in November 2008.  The record reflects that the Veteran has complained that his right and left foot disability has worsened, as seen in his February 2012 Board hearing testimony.  The Veteran reported his feet going numb and pain after running and walking.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) (2013).  

Further, to ensure that the record reflects the current severity of the Veteran's service-connected degenerative disc disease, the Board also finds that a more contemporaneous examination is needed to properly evaluate this disability as the previous November 2008 VA examination was over 4 years ago.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Finally, the Veteran indicated during the February 2012 hearing that his last deployment ended in November 2011.  Thus, the record indicates that the Veteran had active duty service subsequent to April 2008.  Any service treatment records associated with a subsequent period of active duty service should be procured.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records.  (At the Board hearing, the Veteran testified that he served on an additional period of service after his service from November 2006 to April 2008.)

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records that pertain to his degenerative disc disease of the lumbar spine and left and right foot hallux valgus.  The AMC must specifically request the Veteran provide information regarding his private physician who treated him for his degenerative disc disease as identified at the Board hearing.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Obtain VA outpatient treatment records dated since February 2009. 

4. After any newly obtained records are associated with the claims file, schedule the Veteran for appropriate VA examinations to determine the current level of severity of his degenerative disc disease and left and right foot hallux valgus.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

Degenerative Disc Disease 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's service-connected back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy as a result of his back disability.  If so, the examiner should indicate whether such results in mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.




Left and Right Foot Hallux Valgus

The examiner should comment on whether the Veteran's hallux valgus is equivalent to amputation of the great toe or if he has undergone an operation which resulted in resection of the metatarsal head.

The examiner should comment on whether the Veteran has a foot disability that is moderate, moderately severe, or severe. 

The examiner should identify any objective evidence of pain or painful motion and attempt to assess the extent of any pain.  The examiner should comment on any edema, disturbed circulation, weakness, atropy, heat, redness, or instability related to his hallux valgus.  The extent of any incoordination, weakened movement and excess fatigability on use should be described. 

The examiner should comment on the symptoms associated with his left and right foot hallux valgus and the symptoms associated with any other condition affecting the feet as a result of hallux valgus.

5. After completion of the above requested actions, the AMC/RO should review the expanded record and determine if the benefit sought can be granted. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



